UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1039


ADRIENNE RICHARDSON,

                Plaintiff - Appellant,

          v.

MIDLAND FUNDING, LLC; MIDLAND CREDIT MANAGEMENT, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-01356-CCB)


Submitted:   August 25, 2014                 Decided:   September 8, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. David Hoskins, Max F. Brauer, THE LAW OFFICES OF E. DAVID
HOSKINS, LLC, Baltimore, Maryland, for Appellant.   Lauren M.
Burnette, MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN, P.C.,
Camp Hill, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrienne Richardson appeals the district court’s order

granting Defendants’ motion to dismiss her complaint.                                 In her

complaint,     Richardson         alleged    that       Midland     Funding        LLC     and

Midland     Credit        Management,       Inc.,       violated       the     Fair       Debt

Collection Practices Act, 15 U.S.C. §§ 1692-1692p (“FDCPA”), the

Maryland Consumer Debt Collection Act, Md. Code Ann., Com. Law,

§§ 14-201 to -204, and the Maryland Consumer Protection Act, Md.

Code Ann., Com. Law, §§ 13-101 to -501.

              We   have    considered       the   parties’      arguments          and    have

reviewed    the     district      court’s       order    de    novo.         See    Aziz    v.

Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011).                            Having found

no reversible error, we affirm the district court’s order.                                 See

Richardson v. Midland Funding LLC, No. 1:13-cv-01356-CCB (D. Md.

Dec. 18, 2013); see also Harvey v. Great Seneca Fin. Corp., 453
F.3d 324, 331-33 (6th Cir. 2006) (rejecting argument that a debt

collection lawsuit filed “without the immediate means of proving

the existence, amount, or true owner of the debt is deceptive”

under   the    FDCPA,      and    dismissing        plaintiff’s        allegation         that

defendant     violated      the    FDCPA    when     she      “never     denied      in    her

complaint that she owed [defendant] a debt, nor did she claim

[defendant]        misstated      or   misrepresented         the   amount         that    she

owed”).     We dispense with oral argument because the facts and

legal     contentions       are    adequately       presented       in    the      material

                                            2
before   this   Court   and   argument   will   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3